The only assignment of error in the bill of exceptions in this case is upon the judgment overruling a motion by the plaintiff in error to vacate and set aside a judgment against it obtained by the defendant in error. It appears from the record and the briefs of counsel for both parties that the plaintiff in error also filed a traverse to the entry of service by the sheriff, and that the issue thus raised is now pending in the trial court. It therefore appears that the case has not been finally disposed of in the court below and that the present bill of exceptions is prematurely sued out. It follows that the motion to dismiss the bill of exceptions must be sustained. However, under the particular facts of the case, it is directed that the plaintiff in error be allowed to file its bill of exceptions in the trial court to operate as exceptions pendente lite.
Writ of error dismissed, with direction. MacIntyre and Guerry, JJ., concur.
                       DECIDED FEBRUARY 27, 1940.